Sears, P. J., and Lewis, J.
(dissenting). From stipulated facts before us, reinforced by statements by counsel for defendant in open court, we are convinced that the avails of bonds which defendant proposes to issue are to be expended to meet the cost of betterments to the building in question in addition to the cost of maintaining the same in a reasonable state of preservation. It thus appears that the city’s liability upon such bonds would not be an obligation “ necessarily incurred ” in making a sale or lease of the property within the rule of Simson v. Parker (190 N. Y. 19, 22), and the proposed borrowing would contravene article VIII, section 10, of the State Constitution. We, therefore, favor answering the first question in the negative and the second question in the affirmative.
Submitted controversy determined in favor of defendant, with costs. Question No. 1 answered in the affirmative; question No. 2 answered in the negative.